COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, McClanahan and Senior Judge Coleman


LARRY BARNES
                                           MEMORANDUM OPINION *
v.   Record No. 0916-03-1                      PER CURIAM
                                             AUGUST 19, 2003
NORFOLK DIVISION OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                       Joseph A. Leafe, Judge

           (Rodney D. Malouf; Thomas & Associates, P.C.,
           on brief), for appellant.

           (Bernard A. Pishko, City Attorney; Martha G.
           Rollins, Deputy City Attorney, on brief), for
           appellee.

           (Ayodele M. Ama; Ama & Simpson, on brief),
           Guardian ad Litem for the infant children.


     Larry Barnes (father) appeals the March 10, 2003 decision of

the trial court terminating his parental rights to his daughters

Lakira and Larissa.   On appeal, father contends the evidence was

insufficient to support the termination.   Specifically, he

argues the evidence failed to establish "that the Norfolk

Division of Social Services complied with the requirements of

[Code] Sections 16.1-283(B), (C), (D) and (E)."     We disagree and

summarily affirm the decision of the trial court.    See Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              Background

     We view the evidence in the light most favorable to the

prevailing party below and grant to it all reasonable inferences

fairly deducible therefrom.    See Logan v. Fairfax County Dep't

of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

     So viewed, the evidence established that Lakira and

Larissa, aged eight and ten respectively at the time of the

circuit court hearing, were removed from their mother's care on

September 8, 1995, due to their mother's abusive disciplinary

methods and her inability to provide adequate shelter for her

children.   The girls returned to mother's care on August 27,

1999, but were removed again on October 2, 2000.   They remain in

foster care.

     The record reveals father has had extremely limited contact

with his daughters and little involvement in their lives.

Father never proposed any plan for them during their extensive

time in foster care.   He was incarcerated in 1999 and

acknowledged that he would not be released until 2019.

                        Code § 16.1-283(B)

     Under Code § 16.1-283(B), the residual rights of a parent

of a child placed in foster care because of parental neglect or

abuse may be terminated only if the court finds by clear and

convincing evidence that (1) termination is in the best

interests of the child; (2) the neglect or abuse suffered by the

child presented a serious and substantial threat to the child's

                                - 2 -
life, health, or development; and (3) it is not reasonably

likely that the conditions which resulted in the neglect or

abuse can be substantially corrected or eliminated to allow the

child's safe return to his parent within a reasonable period of

time.

        The evidence established the children suffered extensive

abuse while in mother's care.    Appellant argues that, other than

his incarceration, DSS failed to present any credible evidence

that past or future contact between him and the children was or

will be detrimental to the children's best interests.

             [W]hile long-term incarceration does not,
             per se, authorize termination of parental
             rights or negate . . . D[SS]'s obligation to
             provide services, it is a valid and proper
             circumstance which, when combined with other
             evidence concerning the parent/child
             relationship, can support a court's finding
             by clear and convincing evidence that the
             best interests of the child will be served
             by termination.

Ferguson v. Stafford County Dep't of Soc. Servs., 14 Va. App.

333, 340, 417 S.E.2d 1, 5 (1992).

        The children have been in foster care intermittingly for

several years.    "It is clearly not in the best interests of a

child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming his

responsibilities."     Kaywood v. Halifax County Dep't of Soc.

Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).




                                 - 3 -
Moreover, the children will be above the age of majority when

appellant is released from prison.

     The evidence supports the trial court's findings.    It is

apparent that appellant is unable to care for the children and

is unable to remedy within a reasonable time the conditions

which led to his children's placement in foster care.    Thus, we

cannot say that the trial court's finding by clear and

convincing evidence that the conditions of Code § 16.1-283 have

been established was plainly wrong or without evidence to

support it.

                  Code § 16.1-283(C), (D) and (E)

     In its orders, the trial court found only that father's

parental rights should be terminated under Code § 16.1-283(B).

Therefore, we need not address whether the evidence supports

termination under Code § 16.1-283(C), (D) or (E).

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                          Affirmed.




                               - 4 -